Order filed August 12, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00918-CR
                                  ____________

                JOSE PEDRO ROJAS-MARTINEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1358861

                                    ORDER

      Appellant’s appointed counsel, J. Sidney Crowley, filed a brief in which he
concludes the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S.Ct.
1396 (1967). On July 21, 2014, we informed counsel that in order to comply with
Anders, the Court of Criminal Appeals now requires counsel notify appellant of his
right to access the appellate record and provide him with a form motion for pro se
access to the appellate record. See Kelly v. State, No. PD-0702-13; — S.W.3d —
2014 WL 2865901 (Tex. Crim. App. June 25, 2014). Counsel was requested to
provide the court with an amended transmittal letter notifying appellant of his right
to access the appellate record and to provide a form motion for pro se access to the
appellate record. An example of a form motion was attached. The court requested
counsel to file the amended transmittal letter within 10 days.

      As of this date, no response has been filed. Accordingly, we order counsel
to provide the court with an amended transmittal letter notifying appellant of his
right to access the appellate record and to provide a form motion for pro se access
to the appellate record within 10 days of the date of this order. If counsel fails to
comply with Kelly, his brief may be stricken and the appeal abated for appointment
of new counsel.



                                      PER CURIAM